09/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 21-0176


                                      DA 21-0176
                                   _________________

ELIZABETH STROOCK,

              Plaintiff and Appellant,

       v.
                                                               ORDER
ALEXANDER SIRR and ELISABETH SIRR,
husband and wife, JOHN DOES 1-5, and JANE
DOES 1-5,

              Defendants and Appellees.
                                _________________

      Counsel for Appellant has filed an Unopposed Motion to Dismiss Appeal indicating
the matter has been settled. Good cause appearing,
      IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                           September 21 2021